Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
                                                             Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because of the new ground of rejection.  Applicant argues that cited references failed to disclose providing the mobile communication device with access to the media content from the broadcast signal in real-time.

However, Horowitz et al disclose a system having a delivery system 12 associated with a satellite network 34 and tower 28 for broadcasting content to the mobile 32 according to some predefined schedule (0083;0069;0093;0072;0051-0052).
 
Based on this information, the cited references were combined properly to meet the limitations of claims. And the rejection is considered to reasonable and acceptable. This action is made non-final. 
                                                         Claims rejections-35 U.S.C. 103(a).

 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3; 5-7; 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horowitz (US.Pub.No.20080172285) in view of Postrel (US.Pub.No.20070214049) and Synnergren (US.Pub.No.20100142412) and Lockton (US.Pub.No.20070028272).

Regarding claim 1, Hurowitz et al disclose a non-transitory storage medium for managing media content, comprising computer instructions for: exchanging information with a mobile communication device for establishing a registration for the mobile communication device, see fig.1, elements 12 and 32, a delivery system and a mobile device; 0095; 0112; a new customer can utilize an example customer interface 16 to register as a new customer on system 10. The new customer can provide identification information such as name, age, and preferences information. The information can be moved through system 12 to customer database 50 and stored on database 50, 0080);



providing the mobile communication device with access to the media content from the broadcast signal in real-time (The targeted customer, recognizing the name of the well-known vendor, and based on past transactions with the vendor, can accept the delivery of content. The content includes a video clip preview of the movie. At the end of the preview, the content may query the targeted customer as to whether the customer is interested in receiving a coupon from the well-known vendor, which allows the customer to purchase the movie at a discount,0114; 0145; 0083;0126;0093;0051-0052;0129;0069).

But did not explicitly disclose receiving a critique of the media content from the mobile communication device while the media content is being broadcast by the media source in real-time; synchronizing the media content in the broadcast signal with the critique of the media content received from the mobile communication device; awarding points to a user based on performing the critique; providing the critique to at least one of an originator or distributor associated with the media content; providing access to at least one of services or goods to be purchased with the points; and redeeming the points based on a purchase of the at least one of the services or goods.



providing the critique to at least one of an originator or distributor associated with the media content; providing access to at least one of services or goods to be purchased with the points; and redeeming the points based on a purchase of the at least one of the services or goods(0073-0074; 0083-0084;0103).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Postrel to modify Hurowitz by providing rewards points to users for the purpose of improving viewing experience.

And Synnergren et al disclose synchronizing the media content in the broadcast signal with the critique of the media content received from the mobile communication device (the receiving user, i.e. the user of the receiving terminal, will receive the video stream synchronized with the voice stream, such that, at the receiving terminal, the voice comments from the user of the sending terminal are commenting the same video pictures as are currently being presented, 0030; 0051; 0069).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Synnergren to modify Hurowitz and Postrel by providing synchronization for the purpose of limiting delay in presenting data.

And Lockton et al disclose receiving a critique of the media content from the mobile communication device while the media content is being broadcast by the media source in real-time(the viewing audience is at home or at least not in the studio, and they use their cellular phones to input responses or make selections. The audience input is transmitted in real-time so that the producers of the television show are able to incorporate the results of the responses into the show. To permit an audience of millions to participate in real-time, a large random sample is utilized to provide real-time feedback, 0009; viewers voting and/or expressing their opinions in real-time, along with a live television show0028).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Lockton to modify Hurowitz and Postrel Synnergren by providing feedback related to video in real-time for the purpose of increasing satisfaction of the users.

Regarding claim 2, Hurowitz et al disclose further comprising computer instructions for: providing a request for the critique of the media content, the request being based at least in part on a user profile associated with the user; and providing the access to the media content in response to the user accepting the request (0091; 0145; 0099; 0091).

Regarding claim 3, Hurowitz et al disclose wherein the at least one of the originator or distributor is a media provider and has a playlist that includes the media content, and 

Regarding claim 5, Hurowitz et al disclose further comprising computer instructions for providing user information from the user profile to the originator or distributor (0091; 0099).

Regarding claim 6, Hurowitz et al disclose further comprising computer instructions for obtaining and storing keywords associated with the at least one of the originator or distributor and presenting the keywords to the user(see fig.13a; 0142).

Regarding claim 7, Hurowitz et al disclose wherein a playlist of the user is updated based on the critique (0059; 0054).

Regarding claim 15, it is rejected using the same ground of rejection for claim 1.



However, Postrel et al disclose further comprising awarding other points based on user participation in activities associated managed by a media server(0074-0075; 0083-0084;0103).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Postrel to modify Hurowitz and Synnergren and Lockton by providing rewards points to users for the purpose of improving viewing experience.

Regarding claim 17, Hurowitz et al disclose wherein the activities are at least one of contests and auctions (0148).

Regarding claim 18, Hurowitz and Synnergren and Lockton et al disclose further comprising providing real time updates of accrual of the points.

However, Postrel et al disclose further comprising providing real time updates of accrual of the points (0010; 0176).



Regarding claim 19, it is rejected using the same ground of rejection for claim 2.
 Regarding claim 20, it is rejected using the same ground of rejection for claim 3. 

Regarding claim 21, Hurowitz et al disclose further comprising providing user information from the user profile to the client (0064; 0090).
                                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 





/JEAN D SAINT CYR/Examiner, Art Unit 2425       

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425